             Case 20-10168-JTD   Doc 3-1   Filed 01/27/20   Page 1 of 8



                                   Exhibit A

                                 Proposed Order




72043619.2
             Case 20-10168-JTD     Doc 3-1    Filed 01/27/20   Page 2 of 8



                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE

In re:
                                             Chapter 11
LUCKY’S MARKET PARENT COMPANY,
LLC,                                         Case No. 20-10166 (JTD)

             Debtors.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                             Chapter 11
LUCKY’S FARMERS MARKET HOLDING
COMPANY, LLC,                                Case No. 20-10167 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                             Chapter 11
LUCKY’S MARKET OPERATING
COMPANY, LLC,                                Case No. 20-10168 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                             Chapter 11
LFM STORES LLC,
                                             Case No. 20-10169 (JTD)
             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                             Chapter 11
LUCKY’S FARMERS MARKET, LP,
                                             Case No. 20-10170 (JTD)
             Debtor.

Employer Tax I.D. No. XX-XXXXXXX




72043619.2
             Case 20-10168-JTD     Doc 3-1    Filed 01/27/20   Page 3 of 8



In re:
                                             Chapter 11
LUCKY’S FARMERS MARKET
RESOURCE CENTER, LLC,                        Case No. 20-10171 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                             Chapter 11
LUCKY’S MARKET HOLDING COMPANY
2, LLC,                                      Case No. 20-10172 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                             Chapter 11
LUCKY’S MARKET GP 2, LLC,
                                             Case No. 20-10173 (JTD)
             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                             Chapter 11
LUCKY’S MARKET 2, LP,
                                             Case No. 20-10174 (JTD)
             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                             Chapter 11
LUCKY’S MARKET OF LONGMONT, LLC,
                                             Case No. 20-10175 (JTD)
             Debtor.

Employer Tax I.D. No. XX-XXXXXXX




                                        -2-
72043619.2
             Case 20-10168-JTD     Doc 3-1    Filed 01/27/20   Page 4 of 8



In re:
                                             Chapter 11
LUCKY’S FARMERS MARKET OF
BILLINGS, LLC,                               Case No. 20-10176 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                             Chapter 11
LUCKY’S FARMERS MARKETS OF
COLUMBUS, LLC,                               Case No. 20-10177 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                             Chapter 11
LUCKY’S FARMERS MARKET OF ROCK
HILL, LLC,                                   Case No. 20-10178 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                             Chapter 11
LFM JACKSON, LLC,
                                             Case No. 20-10179 (JTD)
             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                             Chapter 11
LUCKY’S FARMERS MARKET OF ANN
ARBOR, LLC,                                  Case No. 20-10180 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX




                                        -3-
72043619.2
             Case 20-10168-JTD     Doc 3-1    Filed 01/27/20   Page 5 of 8



In re:
                                             Chapter 11
LUCKY’S MARKET OF GAINESVILLE,
LLC,                                         Case No. 20-10181 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                             Chapter 11
LUCKY’S MARKET OF BLOOMINGTON,
LLC,                                         Case No. 20-10182 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                             Chapter 11
LUCKY’S MARKET OF PLANTATION,
LLC,                                         Case No. 20-10183 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                             Chapter 11
LUCKY’S MARKET OF SAVANNA, GA,
LLC,                                         Case No. 20-10184 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                             Chapter 11
LUCKY’S MARKET OF TRAVERSE, CITY,
LLC,                                         Case No. 20-10185 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX




                                        -4-
72043619.2
                 Case 20-10168-JTD             Doc 3-1       Filed 01/27/20        Page 6 of 8



In re:
                                                           Chapter 11
LUCKY’S MARKET OF NAPLES, FL, LLC,
                                                           Case No. 20-10186 (JTD)
                  Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                                           Chapter 11
SINOC, INC.,
                                                           Case No. 20-10187 (JTD)
                  Debtor.

Employer Tax I.D. No. XX-XXXXXXX


                 ORDER (I) DIRECTING JOINT ADMINISTRATION OF
               CHAPTER 11 CASES, AND (II) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”),2 for entry of an order (this “Order”) directing the joint

administration of these Chapter 11 Cases and the consolidation thereof for procedural purposes

only; and upon the First Day Declaration; and this Court having found that it has jurisdiction to

consider the Motion pursuant to 28 U.S.C. § 1334; and this Court having found that the Motion

is a core proceeding pursuant to 28 U.S.C. § 157(b), and that the Debtors consent to entry of a

final order under Article III of the United States Constitution; and this Court having found that

venue of these Chapter 11 Cases and the Motion in this district is proper pursuant to 28 U.S.C.


1
  Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.
2
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market Holding Company, LLC
(5480), Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC (3114), Lucky’s Farmers Market, LP
(0828), Lucky’s Farmers Market Resource Center, LLC (7711), Lucky’s Market Holding Company 2, LLC (0607),
Lucky’s Market GP 2, LLC (9335), Lucky’s Market 2, LP (8384), Lucky’s Market of Longmont, LLC (9789),
Lucky’s Farmers Market of Billings, LLC (8088), Lucky’s Farmers Markets of Columbus, LLC (3379), Lucky’s
Farmers Market of Rock Hill, LLC (3386), LFM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC
(4067), Lucky’s Market of Gainesville, LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market
of Plantation, LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s Market of Traverse, City, LLC
(2033), Lucky’s Market of Naples, FL, LLC (8700), and Sinoc, Inc. (0723).

                                                       -5-
72043619.2
              Case 20-10168-JTD        Doc 3-1      Filed 01/27/20   Page 7 of 8



§§ 1408 and 1409; and it appearing that proper and adequate notice of the Motion has been given

and that no other or further notice is necessary; and this Court having reviewed the Motion and

having heard statements in support of the Motion at a hearing held before this Court (the

“Hearing”); and this Court having determined that the legal and factual bases set forth in the

Motion and the First Day Declaration and at the Hearing establish just cause for the relief

granted herein; and any objections to the relief requested in the Motion having been withdrawn

or overruled on the merits; and after due deliberation thereon and good and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

         1.   The Motion is granted as set forth herein.

         2.   The above-captioned Chapter 11 Cases shall be jointly administered by the Court

and consolidated for procedural purposes only under the case of Lucky’s Market Parent

Company, LLC, Case No. 20-10166.

         3.   The caption of the jointly administered Chapter 11 Cases shall read as follows:

                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re:
                                                 Chapter 11
LUCKY’S MARKET PARENT COMPANY,
LLC, et al.,1                                    Case No. 20-10166 (JTD)

              Debtors.                           (Jointly Administered)




                                              -6-
72043619.2
                 Case 20-10168-JTD             Doc 3-1       Filed 01/27/20        Page 8 of 8



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market Holding Company, LLC
(5480), Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC (3114), Lucky’s Farmers Market, LP
(0828), Lucky’s Farmers Market Resource Center, LLC (7711), Lucky’s Market Holding Company 2, LLC (0607),
Lucky’s Market GP 2, LLC (9335), Lucky’s Market 2, LP (8384), Lucky’s Market of Longmont, LLC (9789),
Lucky’s Farmers Market of Billings, LLC (8088), Lucky’s Farmers Markets of Columbus, LLC (3379), Lucky’s
Farmers Market of Rock Hill, LLC (3386), LFM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC
(4067), Lucky’s Market of Gainesville, LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market
of Plantation, LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s Market of Traverse, City, LLC
(2033), Lucky’s Market of Naples, FL, LLC (8700), and Sinoc, Inc. (0723).

         4.      The Clerk of this Court shall make a docket entry in each Chapter 11 Case (except

that of Lucky’s Market Parent Company, LLC) substantially as follows:

                 “An order has been entered in this case directing the procedural
                 consolidation and joint administration of the chapter 11 cases of
                 Lucky’s Market Parent Company, LLC and its affiliates that have
                 concurrently commenced chapter 11 cases. The docket in the
                 chapter 11 case of Lucky’s Market Parent Company, LLC, Case
                 No. 20-10166, should be consulted for all matters affecting this
                 case.”

         5.      The Debtors are authorized and empowered to take all actions necessary to

effectuate the relief granted in this Order in accordance with the Motion.

         6.      Notice of the Motion as provided therein shall be deemed good and sufficient, and

the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied by such notice.

         7.      Notwithstanding the applicability of any Bankruptcy Rule, the terms and

conditions of this Order shall be immediately effective and enforceable upon its entry.

         8.      This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the interpretation, implementation, or enforcement of this Order.

         9.      Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these Chapter 11 Cases.

Dated: ________, 2020
       Wilmington, Delaware

                                            ____________________________________________
                                            UNITED STATES BANKRUPTCY JUDGE


                                                       -7-
72043619.2
